PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/578,807
Filing Date: 22 Dec 2014
Appellant(s): Govari et al.



__________________
Etan S. Chatlynne
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 6-9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2010/0204560, previously cited).
(2) Response to Argument
In response to Applicant’s arguments the final office action of 6/17/2021 fails to account for the claimed “central aperture” (Pgs. 8-15), the Examiner respectfully disagrees.  First, the Examiner notes that Salahieh et al. states in Par. [0220]: “It should be appreciated that variations of the disclosed devices, assemblies, and methods can exist. It should also be appreciated that a variety of elements described herein can be used individually or in a variety of combinations. Features described herein in the context with or respect to one exemplary device or assembly can be implemented separately or in any suitable sub-combination with other exemplary devices or systems.”  Thus, Salahieh provides the teaching that elements of various embodiments presented can be combined.  Second, the plain meaning definition of “aperture” can be “an opening, as a hole, slit, crack, gap, etc.” (www.dictionary.com) and thus, “aperture” is a space and not necessarily a physical structure.  As written on Pgs. 3-4 of the final office action, the embodiment of Fig. 30 is relied upon to teach the limitations of the “probe…” 

    PNG
    media_image2.png
    529
    508
    media_image2.png
    Greyscale

In contrast to Fig. 30 which fails to illustrate the actual flex circuit (89) on the balloon (34) and Figs. 18B-C, 18E-H & 18J-M which fail to illustrate the claimed “probe”/”lasso guide” within outer claimed “shaft” (57) to which the inflatable membrane (34) is attached, Fig. 11 was cited to illustrate an embodiment that showed both flex circuit electrodes (6) (part of flex circuit 89; see at least Figs. 1A-D) disposed on an inflatable membrane having a distal end opening (or also an aperture) through which a lasso guide (40) is deployed.  Fig. 11 further illustrates a “subassembly comprising a 

    PNG
    media_image3.png
    556
    1072
    media_image3.png
    Greyscale

In view of the teachings of Salahieh cited above, particularly Figs. 11, 18A-M, 23A-C & 30 and the plain and ordinary meaning of “aperture”, the combination of the cited embodiments in the final office action yields the result of the claimed “subassembly comprising a central aperture and a plurality of strips connected to an extending away from the central aperture, the plurality of strips disposed on the exterior wall of the balloon such that the distal portion of the shaft is disposed through the central aperture 

    PNG
    media_image4.png
    825
    898
    media_image4.png
    Greyscale


In response to Applicant’s arguments that the definition of “aperture” and clarification of the non-claimed structure in Applicant’s application provided to Applicant in an attempt to clarify the Examiner’s position in the Examiner-Initiated interview summary of 10/13/2021 are “brand new positions” (Pg. 16-17), the Examiner respectfully disagrees.  First, the definition of “aperture” is a plain and ordinary meaning.  The Examiner is not providing a special definition. With respect to Applicant’s own application, and particularly Fig. 5, the “central aperture 63” annotated illustrates the provided definition by the Examiner: “an opening, as a hole, slit, crack, gap, etc.” (www.dictionary.com).  Applicant further argues that Fig. 5 illustrates “strips 65 are connected to aperture 63”.  The Examiner contends that strips 65 are indirectly 


    PNG
    media_image5.png
    763
    1056
    media_image5.png
    Greyscale


	In response to Applicant’s arguments that the “claimed aperture must be structural and provide the ring-structure because the claimed ‘plurality of strips’ are connected to it”, the Examiner respectfully disagrees. As discussed immediately above, the strips (55/57) are indirectly connected to the central aperture (63), or “opening…hole, slit, crack, gap” (i.e., empty space) via the ring-structure.  
In response to Applicant’s arguments regarding Fig. 23A (Pgs. 18-19), the Examiner respectfully disagrees that Figs. 23A was referred to in the final office action regarding the “central aperture” and “strips” of claim 6.  However, the Examiner contends that the “Y-junction” shown in Fig. 23A also has a “subassembly comprising a central aperture and a plurality of strips connected to an extending away from the 

    PNG
    media_image6.png
    484
    648
    media_image6.png
    Greyscale

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
Conferees:
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794       
                                                                                                                                                                                                 /CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.